The opinion of the Court was delivered by * »
Tilghman, C. J.
This is an appeal from the Orphans’ Court of Cumberland county, and the only question is, whether the appellant, who is register of wills for the said county, ,. r . j-is entitled to a lee of two dollars and nlty cents, for examining and passing the account of a guardian. No such fee is allowed in the last fee bill, ¿28th March, 1814,) by which the fees of officers are now regulated, nor was it allowed by the fee bill of 20th March, 1795, which-was repealed by the Act of 28th March, 1814. But the appellant contends, that it is given by the old Act of 27th March, 1713, and not taken away by the Act of 28th March, 1814. The Act of 27th March, 1713, gives authority to the Orphans’ Court, to call all guardians.before them, and, cause-thein to make and exhibit true and perfect inventories and accounts of the estates of Orphans wherewith they have been entrusted,; and ■to oblige the registers of wills to bring, or transmit to the said Court, true copies- or duplicates of all bonds, inventories, accounts, actings and proceedings whatsoever, remaining or being in their offices, and relating to the said .estates; and to order the payment of such reasonable fees for .the said copies, and for all charges, trouble and attendance which any officer or other person shall necessarily be put to, in the execution of the said Act, as the said Court shall think reasonable and just. NoWj in the first place, it does not appear,, that the examining and passing of a guardian’s -account, was a service done in the execution.of the Act of 27th March, 1713. -All the services spoken of in that Act, are, the making copies of papers remaining in the register’s office, and transmitting them to the Orphans’ Court. No mention is made of examining and passing a guardian’s account, and- if the register had power to pass'such an account, it must have been by virtue of some other Act of Assembly. But even if the. fee in question might have been charged under the Act of 27th *378March, 1713, it was taken away by the 26th section of the •^•ct °f 28th March, 1814, which forbids any officer to charge a fee for any service, other than those expressly providedfor fry fbat Act. Indeed one main object of the last mentioned law was, to cut up by the roots, the power which had been exercised by the Courts of justice, of allowing fees called compensatory, for services not specified in the several fee bills. It is true, that in the last part of the same 26th section, the Judges were prohibited to allow compensatory fees for any services not specified in that Act, or some other Act of Assembly ; but the words some other Act of Assembly seem intended to relate to Acts which might afterwards be made ; for it cannot be supposed, that after providing a table of fees for the register of wills, and other officers, and expressly forbidding all the said officers, to charge any fee not therein specified, it could have been the intent of the Legislature to permit the Orphans’ Court to allow at their discretion, fees for services not included in the said table of fees. I am therefore of opinion, that the Orphans’ Court decided right, in refusing tó allow this fee, and their decree should be affirmed.
Decree affirmed.